Mr. JUSTICE GEORGE MORAN delivered the opinion of the court: Defendant appeals from a judgment of the trial court of Jackson County finding him guilty of the crime of robbery after a verdict of guilty by a jury. One Kem Cooley testified that in the early morning of November 19, 1972, the defendant took $17 in one-dollar bills from his person by pretending he had a gun in his pocket. Cooley called the police and gave a description of the man who had robbed him. The defendant was apprehended a few minutes later while walking within a few blocks of the filling station. He was then brought to the filling station and identified by Cooley. The police found 17 one-dollar bills on the person of the defendant, one of which was a torn bill which had been given to Cooley by a customer and then taped by Cooley. Defendant makes several contentions in his appeal, none of which in our opinion has any merit. We find that no error of law appears, that the judgment is not against the manifest weight of the evidence, and that an opinion in this case would have no precedential value. We therefore affirm in accordance with Supreme Court Rule 23 (Ill. Rev. Stat. 1973, ch. 110A, par. 23). Judgment affirmed. EBERSPACHER and CARTER, JJ., concur.